DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group II, claims 15-31 in the reply filed on 8/12/22 is acknowledged.
3.	Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/12/22.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 15 and 16-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 15 recites the limitation "the Pt particles" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "the Pt nanoparticles" as there is antecedent basis.
7.	Claims 16-31 are rejected as depending from claim 15.
8.	Claim 18 recites the limitation "the proton-conducting electrolyte" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "a proton-conducting electrolyte".
9.	Claim 21 recites the limitation "the proton exchange membrane" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "a proton exchange membrane".
10.	Claim 29 recites the limitation "the proton conductivity" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "a proton conductivity".
11.	Claim 30 recites the limitation "the surface of two catalyst layers" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as " surfaces of two catalyst layers".
Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14.	Claim(s) 15-18, 20-21, 23-25, 27, 30, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (US 2011/0008705) as cited in IDS dated 12/5/19.
Regarding claim 15, Zheng discloses a membrane electrode assembly (MEA) for polymer electrolyte membrane fuel cells (PEMFCs)(MEA 110, Fig. 1, [0031]), comprising a catalyst layer(cathode catalyst layer 140, Fig. 1, [0031]), the catalyst layer comprising: a porous buckypaper layer comprising at least one selected from the group consisting of carbon nanofibers and carbon nanotubes([0029], [0035]-[0040]), the buckypaper having an outer surface;
platinum group metal nanoparticles on the outer surface of the buckypaper, and having outer surfaces([0029]-[0030], [0034]-[0035], [0045]); a proton-conducting electrolyte layer deposited on outer surfaces of the buckypaper and the platinum group metal nanoparticles, the proton conducting layer comprises a first, electrophoretically deposited proton-conducting layer on the platinum group metal nanoparticles, and a second proton-conducting layer deposited by a liquid contact method on the Pt nanoparticles and the buckypaper (solid electrolytes, e.g., perfluorinated sulfonic acid resin [0034], [0046], [0049], [0057], [0059]).  The instant claim is directed to a catalyst layer and describes a proton-conducting electrolyte layer therein.  The instant claim includes a recitation describing the manner in which the proton-conducting electrolyte layer is formed: by electrophoretic  deposition  and  liquid contact. Said recitation appears to be product-by-process language. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. MPEP 2113. 
Regarding claim 16, Zheng discloses all of the claim limitations as set forth above. Zheng further discloses further comprising a proton exchange membrane(130, Fig. 1, [0031]).
Regarding claim 17, Zheng discloses all of the claim limitations as set forth above. Zheng further discloses  further comprising a second catalyst layer, the proton exchange membrane being positioned between the catalyst layers(anode catalyst layer 120, Fig. 1, [0031]).
Regarding claim 18, Zheng discloses all of the claim limitations as set forth above. Zheng further discloses  a proton-conducting electrolyte comprises at least one selected from the group consisting of Nafion([0057]).
Regarding claim 20, Zheng discloses all of the claim limitations as set forth above. Zheng further discloses  the buckypaper has a porosity of 75% to 80% ([0040]) which is within the claim range of from 50% to 90% before deposition of the platinum group metal nanoparticles and the proton-conducting layer, thus reading on the limitation.
According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
Regarding claim 21, Zheng discloses all of the claim limitations as set forth above. Zheng further discloses the buckypaper layer has a graduated porosity, with the porosity being less on a side of the buckypaper layer abutting a proton exchange membrane of the membrane electrode assembly([0047]).
Regarding claim 23, Zheng discloses all of the claim limitations as set forth above. Zheng further discloses  the liquid contact method comprises at least one selected from the group consisting of a liquid dropping method and a liquid dripping method([0059]).
Regarding claim 24, Zheng discloses all of the claim limitations as set forth above. Zheng further discloses the buckypaper has less than 1% binder, based on the total weight of the buckypaper layer([0056]).
According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
Regarding claim 25, Zheng discloses all of the claim limitations as set forth above. Zheng further discloses the platinum group metal (PGM) nanoparticles comprise at least one selected from the group consisting of platinum, platinum nickel alloy, platinum copper alloy, platinum cobalt alloy, platinum iron alloy,  and platinum palladium alloy([0043]).
Regarding claim 27, Zheng discloses all of the claim limitations as set forth above. Zheng further discloses the platinum group metal nanoparticles have a dimension of 3-9 nm (Fig. 6(b), [0025]) which is within the claim range from 2-10 nm, thus reading on the limitation.
According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
Regarding claim 30, Zheng discloses all of the claim limitations as set forth above. Zheng further discloses  further comprising two electrically conductive and porous gas diffusion layers (GDL) connected to  surfaces of two catalyst layers(GDL 150 & 160, Fig. 1, [0033]).
Regarding claim 31, Zheng discloses all of the claim limitations as set forth above. Zheng further disclose  the catalyst layer is a cathode catalyst layer([0060], claim 7).
Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.	Claim(s) 19, 28,  and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2011/0008705) as cited in IDS dated 12/5/19 as applied to claim 15 above.
Regarding claim 19, Zheng discloses all of the claim limitations as set forth above. Zheng discloses that maintaining a proper catalyst and electrolyte loading ratio can be a key issue to achieving superior catalyst utilization([0046]), the solid electrolyte, e.g., a perfluorinated sulfonic acid resin, serves to enhance proton conductivity from the catalyst nanoparticles of the anode catalyst layer 120 through the proton exchange membrane 130 to the cathode catalyst layer 140 ([0057]), but does not explicitly disclose the proton-conducting electrolyte layer is from 2-10 wt %, based on the total weight of the catalyst layer.
It would have been obvious to one of ordinary skill in the art to have in the catalyst layer of Zheng, the proton-conducting electrolyte layer is from 2-10 wt %, based on the total weight of the catalyst layer in order to balance proton conductivity and catalyst utilization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 28, Zheng discloses all of the claim limitations as set forth above. Zheng discloses that maintaining a proper catalyst and electrolyte loading ratio can be a key issue to achieving superior catalyst utilization([0046]) but does not explicitly disclose the platinum group metal nanoparticles are from 30 to 80% of the catalyst layer, based on the total weight of the catalyst layer.
It would have been obvious to one of ordinary skill in the art to provide in the catalyst layer of Zheng, the platinum group metal nanoparticles are from 30 to 80% of the catalyst layer, based on the total weight of the catalyst layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 29, Zheng discloses all of the claim limitations as set forth above. Zheng discloses when applied to the gradient catalyst structure(s) 120 and/or 140 following formation of the layered buckypaper, the solid electrolyte, e.g., a perfluorinated sulfonic acid resin, serves to enhance proton conductivity from the catalyst nanoparticles of the anode catalyst layer 120 through the proton exchange membrane 130 to the cathode catalyst layer 140 ([0057]) but does not explicitly disclose a proton conductivity is from 0.01-0.2 Siemens/cm.
It would have been obvious to one of ordinary skill in the art to provide in the catalyst layer of Zheng, the proton conductivity is from 0.01-0.2 Siemens/cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
17.	Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2011/0008705) as cited in IDS dated 12/5/19 as applied to claims 15 and 20-21 above.
Regarding claim 22, Zheng discloses all of the claim limitations as set forth above. Zheng  discloses  the porosity of the first layer of the layered buckypaper can be at least 5%, 10%, 15%, 20%, 30% or 40% lower than the porosity of the second layer of the layered buckpaper ([0040]) which overlaps the claim range of  graduated from a high of from a maximum porosity difference of 40% to a minimum porosity difference of 10%, thus reading on the limitation. 
Zheng is explicitly silent to the claimed range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
18.	Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2011/0008705) as cited in IDS dated 12/5/19 as applied to claim 15 above, in view of Cho et al. (US 2014/0004441).
Regarding claim 26, Zheng discloses all of the claim limitations as set forth above. Zheng discloses the catalyst nanoparticles can include platinum, iron, nitrogen, nickel, carbon, cobalt, copper, palladium, ruthenium, rhodium, and combinations thereof ([0043]) but does not explicitly disclose  the platinum group metal nanoparticles are core-shell structures including a platinum shell and a core comprising at least one selected from the group consisting of nickel, copper, cobalt, iron, iridium, and palladium.
Cho teaches fuel cells and method of manufacturing (title).  Cho teaches catalysts in the catalyst layer can be selected from a group consisting of platinum catalyst, platinum metal (Pt-M) alloy catalyst (where M can represent copper, cobalt, nickel, palladium, manganese, chromium, or iron), metal platinum (M-Pt) core shell structured catalyst ([0072]).
It would have been obvious to one of ordinary skill in the art to substitute the catalyst of Zheng with the platinum group metal nanoparticles are core-shell structures including a platinum shell and a core comprising at least one selected from the group consisting of nickel, copper, cobalt, iron,  and palladium as taught by Cho, as art recognized equivalence for the same purpose (i.e., catalysts). See MPEP 2144.06 II.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724